Exhibit 99.2 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D originally filed on September 8, 2009 (including amendments thereto) with respect to the shares of Class A Common Stock, par value $0.01 per share, of Bitstream Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:May 3, 2010 Raging Capital Fund, LP By: Raging Capital Management, LLC General Partner By: /s/ William C. Martin Name: William C. Martin Title: Managing Member Raging Capital Fund (QP), LP By: Raging Capital Management, LLC General Partner By: /s/ William C. Martin Name: William C. Martin Title: Managing Member Raging Capital Management, LLC By: /s/ William C. Martin Name: William C. Martin Title: Managing Member /s/ William C. Martin William C. Martin
